Citation Nr: 0430199	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral kidney disorder, claimed 
as kidney dysfunction, including a right nephrectomy and left 
kidney failure.

2.  Whether a timely substantive appeal was received 
concerning the claim for entitlement to service connection 
for a bilateral kidney disorder.


WITNESSES AT HEARING ON APPEAL

The veteran, his son, B.R., S.S., F.P., and M.F.




INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

For good cause shown, a motion to advance the case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  This issue (entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral kidney disorder) was 
previously before the Board in December 2003, when it 
remanded the matter to the RO for further action.  The Board 
is satisfied that the requested action is now complete, so 
that it may proceed with a decision on the claim.  

In October 1994, the veteran first filed for compensation 
under 38 U.S.C.A. § 1151 for right kidney loss as the result 
of VA treatment.  In a January 1996 rating decision, the RO 
denied the claim, in accordance with formerly applicable 
standards for the evaluation of claims under 38 U.S.C.A. 
§ 1151 (West 1991).  The veteran then filed a notice of 
disagreement to this decision in February 1996, and the RO 
issued its statement of the case in April 1996.  It does not 
appear that the veteran thereafter perfected his appeal of 
the RO's decision (via the filing of a timely written 
substantive appeal), and so this rating decision is now 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).  In March 2001, the veteran 
filed the pending claim, with respect to a bilateral kidney 
disorder, now for evaluation under revised standards for 
review of claims for compensation under 38 U.S.C.A. § 1151 
(West 2002).  The RO, however, in its March 2002 rating 
decision and thereafter, did not explicitly evaluate this 
claim with respect to whether new and material evidence was 
received to reopen it, but instead analyzed the claim only on 
its merits (implicitly reopening it).  38 C.F.R. § 3.156(a) 
(2001).  Therefore, to the extent that the Board is now 
required to initially review the matter under the standards 
of 38 C.F.R. § 3.156(a), see Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), the Board finds that there is 
sufficient new and material evidence of record in relation to 
the pending claim, and will therefore reopen and then address 
this claim on its merits.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Lastly, an additional matter of whether a timely substantive 
appeal was received concerning a claim of entitlement to 
service connection for a bilateral kidney disorder is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no additional disability associated with the 
veteran's bilateral kidney disorder that is the result of any 
medical treatment provided by VA.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral kidney disorder, claimed 
as kidney dysfunction, including a right nephrectomy and left 
kidney failure, is not warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  
Further, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II at 120-123.

In this case, the RO received the veteran's claim in March 
2001, after enactment of the VCAA.  In a March 2002 rating 
decision, the RO listed all evidence considered and 
identified the criteria necessary to establish entitlement to 
compensation under 38 U.S.C.A. § 1151.  In its reasons and 
bases, the RO reviewed each of the veteran's proposed 
theories regarding his claim, and specified that its denial 
was based on a review of all of the evidence, which did not 
reveal that kidney disability, or additional kidney 
disability, was the result of VA carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault.

In the January 2003 statement of the case, the RO again 
presented the veteran with a list of evidence evaluated for 
his claim, a timeline of the history of his claim, and the 
text of certain VA regulations pertinent to his claim: 
38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA 
assistance in developing claims); and 38 C.F.R. § 3.358 
(compensation for disability resulting from VA 
hospitalization, medical or surgical treatment).  38 C.F.R. 
Part 3 (2003).  The RO again informed the veteran of the 
reasons for which his claim remained denied.  See 
38 U.S.C.A. §§ 5102, 5103.  The statement of the case 
reiterated that among the veteran's many theories, it was 
unclear as to how many of them actually met the criteria for 
consideration under 38 U.S.C.A. § 1151, and that, regardless, 
the medical evidence did not demonstrate the existence of 
additional kidney disability in relation to VA treatment (or 
vocational rehabilitation or training).

Then, in a letter dated in June 2003, as well as in a 
supplemental letter sent to him in February 2004, the RO 
informed the veteran of its expanded duties to notify and 
assist, explained that it was developing his claim pursuant 
to the latter duty, requested that the veteran submit any 
pertinent evidence he had to support his claim, and indicated 
that it would assist the veteran in obtaining and developing 
this evidence, provided he identified the source(s) of the 
evidence.  The RO also notified the veteran as to what the 
evidence needed to show to satisfy his claim, namely that he 
had a current disability that was made worse or caused by VA 
hospital, medical, or surgical treatment.  The RO advised the 
veteran as to the type of evidence that was required to 
support each element of his claim, what steps it would take 
to obtain this evidence, and what evidence the veteran should 
provide.   

In these letters, the RO explained that it was required to 
make reasonable efforts to assist the veteran in obtaining 
evidence in support of his claim, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
indicated that it would provide the veteran with a medical 
examination or secure a medical opinion, if it thought that 
such an examination or opinion was necessary to make a 
decision in the case.  

The RO also told the veteran in these letters that it needed 
certain evidence from him, namely any other private medical 
records concerning his claim, as well as any additional lay 
statements.  The RO advised the veteran that he could sign 
and return a release form to the RO so that it could obtain 
any such private records.  To further aid with his claim, the 
RO informed the veteran that he should tell it about any 
additional information or evidence that he wanted the RO to 
obtain for him, and asked the veteran to send in any evidence 
in his possession that the RO needed for his claim.  The RO 
also advised the veteran to provide it with the names of any 
other VA facilities with records pertaining to his claim, so 
that it could retrieve any such records.  VA also included a 
list of all evidence already of record in support of his 
claim.  

The Board further observes that within its December 2003 
remand in this matter, the veteran received additional notice 
as to the rights, duties, and obligations of VA and the 
veteran under the VCAA.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a medical examination or opinion if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claim.  VA also asked the veteran to provide 
any evidence he had in support of his claim, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that because the first VCAA notice, in 
June 2003, was not provided to the veteran prior to the 
initial RO determination in March 2002, the timing of this 
notice does not comply with the express requirements of the 
law.  The Board notes, however, that the only way the RO 
could provide notice prior to initial adjudication of the 
veteran's claim would be to vacate the prior adjudication and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, the content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), as discussed above.  Thus, the 
veteran had adequate opportunity to identify and/or submit 
the evidence or information that he was informed was needed 
from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran and sufficiently identified in 
order to appropriately search for them.  To that end, 
especially given the long history of the veteran's pursuit of 
compensation for his kidney problems, the claims file 
contains the veteran's service medical records, as well as 
his records of pertinent VA and private medical treatment 
dated from shortly after his departure from service in 
November 1968, up until recent treatment records dated 
through August 2002.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
veteran's claim.  38 U.S.C.A. § 5103A(d).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide a claim.  
See 38 C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added).  
Accordingly, the RO obtained a VA medical opinion in January 
1996.  

The veteran did not sufficiently identify any additionally 
available and pertinent evidence for consideration in his 
appeal; in fact, in February 2004, he reported to the RO that 
he believed that all necessary evidence was of record for 
this claim.  Under the facts of this case, then, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review. 

Applicable Law

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in March 2001).  Accordingly, the Board will review this 
matter in light of the current criteria for evaluating a 
claim under 38 U.S.C.A. § 1151: the version of the law that 
requires evidence of VA negligence or fault.

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that no 
showing of negligence was necessary for recovery under 
section 1151.  In pertinent part, 38 U.S.C.A. § 1151 was 
therefore amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability were service connected.  For purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2003).

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  (The Board observes that 
the veteran does not assert that he sustained additional 
kidney disability as the result of an event that was not 
reasonably foreseeable.) 

Analysis

A longitudinal review of the claims file indicates that the 
veteran, over the years, has repeatedly sought compensation 
from VA for his kidney problems, under a variety of legal 
theories.  With respect to the pending claim, the veteran 
identifies several instances of VA treatment, as well as 
other events, which he claims resulted in additional 
disability, some of which pertain to kidney function.  

The record contains many records, both private and VA, as 
well as lay statements and testimony pertaining to treatment 
of the veteran's kidneys.  In reaching its decision on the 
pending claim, the Board has carefully reviewed and 
considered all of the pertinent evidence.  



The record reflects that in service the veteran was treated 
for back pain on a couple of occasions, as well as for a 
tender prostate.  Initial post-service clinical findings of 
record (dated in the early 1970's) include abnormal 
urinalysis test results, microscopic hematuria of an 
undetermined cause, and a history of recurrent cystitis and 
prostatitis. 

With respect to his claim for compensation under 38 U.S.C.A. 
§ 1151, the veteran mainly avers that the administration of 
an intravenous pyelogram at a VA Medical Center in September 
1971 resulted in a severe allergic reaction and led to his 
eventual right kidney loss (and later to left kidney 
failure).  He refers to this as iodine poisoning.  He alleges 
that this test first revealed his right kidney problem, which 
VA failed to diagnose and treat at the time, leading to 
kidney failure.  VA medical records indicate that the veteran 
did have a severe allergic reaction, and include a finding of 
disturbed kidney function of an undetermined cause.  

In order to evaluate this theory, the RO obtained a medical 
opinion in January 1996, where a VA physician reported that 
the veteran did experience severe flushing and mental 
confusion in conjunction with an allergic reaction to the 
intravenous pyelogram test, but stated that these symptoms 
were common and temporary reactions to the contrast agent 
used for this procedure.  The January 1996 VA physician 
further opined that a July 1977 retrograde pyelogram 
performed prior to the veteran's surgery to remove the right 
kidney in August 1977 revealed the presence of right 
hydronephrosis secondary to a congenital right ureteral 
pelvic obstruction, and that after surgery, the veteran's 
post-operative course was uneventful.  The VA physician 
further opined that there was no evidence of record of poor 
VA judgment or improper treatment in the veteran's case.

The January 1996 VA opinion as to the effect of the 1971 
intravenous pyelogram is buttressed by a September 1977 
report from V. Haynes, M.D., the surgeon who removed the 
veteran's right kidney in August 1977.  In his report, Dr. 
Haynes stated that the final diagnosis - rendered after 
surgical exploration could confirm it - was right 
hydronephrosis due to congenital ureteropelvic junction 
obstruction.  He noted that although there is no way of 
proving the etiology, it is very likely that this problem is 
a congenital deformity that has been present since birth, and 
one that became symptomatic only very recently.  He revealed 
that at the time of his surgical exploration (in August 
1977), the right kidney was completely destroyed by 
obstruction, and nephrectomy was therefore necessary.

There is also an October 2001 statement from a licensed 
clinical social worker, F. Paresa.  In this statement, she 
noted that the veteran suffered kidney failure in 1967 from 
trauma during his service in Vietnam.  She further noted that 
he was injected with iodine, and that he is allergic to 
intravenous pyelogram.  She then recorded that the veteran 
was not given a shot to rid his system of the iodine.  The 
Board finds that this statement - from a social worker and 
not a licensed medical practitioner - even in conjunction 
with her later testimony before the Board in June 2003, 
simply cannot serve as competent medical evidence that the 
veteran sustained additional kidney disability as the result 
of the 1971 VA testing.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board has the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  See also Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Black 
v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).   

The veteran separately avers that a December 1977 VA examiner 
undertook improper and unnecessary measures to evaluate his 
kidneys, causing him much pain.  The pertinent examination 
report, which indicates a file review, records a well-healed 
scar in the right flank area, the result of a right 
nephrectomy.  Although the scar was not tender to palpation, 
there was tenderness to deep palpation in the right flank 
area, with rather marked guarding.  There was also tenderness 
in the left flank area, without guarding.  The diagnosis was 
right nephrectomy for right hydronephrosis due to a 
congenital ureteral pelvic junction obstruction.  A follow-up 
memorandum from the December 1977 examiner, promulgated in 
response to the veteran's complaints, did not reveal any 
unusual, improper, or unnecessary examination techniques or 
procedures.  The examiner specifically noted that he 
undertook the necessary clinical technique to evaluate the 
veteran for a right nephrectomy, which requires deep 
palpation, and he noted that during the examination, he had 
been gentle.  The Board finds that there is no competent 
medical evidence of residual additional kidney disability as 
the result of this VA examination.

The veteran also argues that certain VA medical findings and 
opinions now of record, including the December 1977 VA 
examiner's report and the January 1996 VA opinion pertaining 
to the claim on appeal, are biased, and are therefore the 
cause of additional kidney disability.  There is no evidence 
to support this theory.

Further, the veteran argues that a December 1971 X-ray 
evaluation revealed sclerosis, a condition that the VA did 
not treat thereafter.  The pertinent X-ray report documents 
several low back disorders, more indicative of a localized 
osteitis.  There is no evidence of record, however, to 
indicate that such problems in any way caused additional 
kidney dysfunction, including the findings in a companion 
December 1971 VA general medical examination report.

The veteran states that a February 1974 X-ray evaluation 
revealed the presence of a foreign body overlying the right 
cervical spine area, and that VA again took no action with 
respect to this finding.  The X-ray report acknowledges this 
finding, but again, there is no evidence of record to 
indicate that a foreign body contained in the veteran's 
cervical spine (neck) area in any manner caused kidney 
dysfunction.

The veteran additionally maintains that he was the victim of 
a sexual assault while he was an inpatient at a VA Medical 
Center in 1979 or 1980.  Available reports pertaining to the 
veteran from this facility do not record any such complaint, 
or any relevant findings.  There is also no evidence of 
record to suggest that the residuals of a sexual assault led 
to the development of additional kidney disability.

The veteran states that while he was an inpatient at a VA 
Medical Center in December 2000, several events occurred 
there that caused him problems, including the provision (but 
not administration) of other patients' medications to him, 
medical personnel addressing him by the wrong name, having to 
share a room with a homeless man who threatened him and stole 
his food, and other general problems concerning the quality 
of his care.  Reports pertaining to this hospitalization, 
including those from VA officials in response to the 
veteran's complaints, record and confirm the occurrence of 
these events to some degree, but do not demonstrate or 
indicate resulting additional kidney problems.  To that end, 
these medical records reflect that the veteran entered the 
facility at that time with recently discovered left renal 
failure requiring dialysis.  

The veteran claims that during participation in VA vocational 
rehabilitation, when working for a private company, his 
business idea was stolen and utilized by another, resulting 
in the loss of millions of dollars of income.  There is no 
evidence of record to indicate that this event, if true, 
bears any relationship to the veteran's kidney problems.

Lastly, the veteran avers that VA's failure to provide him 
with appropriate dental treatment caused kidney problems.  An 
October 1994 record from a private dentist, N. Shock, notes 
that the veteran contracted trench mouth while in service.  
Dr. Shock reported that over a period of years, most of the 
veteran's teeth have required removal because of this 
infection.  He also stated that the remaining teeth also need 
to be removed, noting that the infection is very debilitating 
to his immune system and kidney problems.  Although this 
record opines that the veteran's trench mouth affects his 
kidneys, there is still no evidence showing that VA medical 
treatment (or failure to treat) was the cause of the 
development of this disorder or of additional kidney 
disability; to that end, there does not even appear to be a 
record of prior VA dental treatment or requests for treatment 
for which the veteran was eligible.  

The Board has carefully considered all of the veteran's 
posited theories as to how VA treatment may have led to 
additional kidney disability.  However, the current standard 
for a determination as to a claimant's right to compensation 
under 38 U.S.C.A. § 1151 is very high, requiring evidence of 
actual fault, or at least negligence, on VA's part.  The 
Board has carefully reviewed the evidence of record for such 
an indication, but, as described above, cannot find it in 
this case.  When all of the evidence for a claim is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and so it must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral kidney disorder, claimed 
as kidney dysfunction, including a right nephrectomy and left 
kidney failure, is denied.


REMAND

In January 2001, the veteran requested to reopen a claim of 
entitlement to service connection for a bilateral kidney 
disorder.  In an April 2001 rating decision, the RO informed 
the veteran that it had reopened, but denied, his claim.  In 
May 2001, the veteran filed his notice of disagreement, and 
in March 2002, the RO issued a statement of the case that 
continued its denial of the claim.  In June 2002, the veteran 
first filed a statement purporting to serve as his 
substantive appeal.

At a June 2003 Travel Board hearing before the undersigned, 
the veteran again mentioned his claim for service connection 
for a bilateral kidney disorder.  In a letter to the veteran 
dated June 18, 2003, the RO advised him that his appeal as to 
its denial of that claim in April 2001 had not been perfected 
in a timely manner.  The June 2003 letter also advised the 
veteran of his appellate rights concerning the RO's finding 
of an untimely perfected appeal of the claim.

The claims file contains a statement from the veteran, 
originally dated and time-stamped by the RO in Portland, 
Oregon, on June 17, 2004.  (The document also has an 
additional time-stamp, noting its receipt at the RO in Boise, 
Idaho, on June 28, 2004).  This statement expresses 
disagreement with the RO's June 2003 finding that his appeal 
of the April 2001 rating decision that denied service 
connection for a bilateral kidney disorder was untimely 
perfected.        

Accordingly, as to this matter of whether a timely 
substantive appeal was received concerning the claim of 
entitlement to service connection for a bilateral kidney 
disorder, the Board finds that a remand is now required 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (where 
a claimant files a [timely] notice of disagreement and the RO 
has not issued a statement of the case, the issue must be 
remanded to the RO).  See 38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. §§ 20.201, 20.305, 20.306 (2003). 

The Board notes that, following his receipt of a newly-
prepared statement of the case for this matter, the veteran 
must then submit a timely substantive appeal in order for the 
Board to have jurisdiction of this issue.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 
(2003).  

Therefore, the matter is remanded for the following:

1.  The RO should provide the 
veteran with a statement of the case 
on the issue of whether a timely 
substantive appeal was received 
concerning the claim of entitlement 
to service connection for a 
bilateral kidney disorder.  The RO 
should advise the veteran as to the 
applicable laws and regulations for 
this issue, and apprise him of his 
appellate rights and 
responsibilities regarding the 
perfection of an appeal on the 
matter.

2.  If the veteran perfects an 
appeal on the issue of whether a 
timely substantive appeal was 
received concerning the claim of 
entitlement to service connection 
for a bilateral kidney disorder, 
then the RO should return the claims 
file to the Board in accordance with 
current appellate procedure.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran also has the right to submit 
additional evidence on matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



